          AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of April 15, 2009 (this
“Amendment Agreement”), among KRISPY KREME DOUGHNUT CORPORATION, a North
Carolina corporation (the “Borrower”), KRISPY KREME DOUGHNUTS, INC., a North
Carolina corporation (the “Parent Guarantor”), the SUBSIDIARY GUARANTORS (as
defined in the Credit Agreement referred to below) signatory hereto and the
LENDERS (as defined in the Credit Agreement referred to below) signatory hereto.

PRELIMINARY STATEMENTS

          WHEREAS, the Borrower is party to a Credit Agreement, dated as of
February 16, 2007 (as amended by Amendment No. 1 to Credit Agreement, dated as
of June 21, 2007, as further amended by Amendment No. 2 to Credit Agreement,
dated as of January 23, 2008, and as further amended by Amendment No. 3 to
Credit Agreement, dated as of April 9, 2008, the “Credit Agreement”), among the
Borrower, the Parent Guarantor, the Subsidiary Guarantors, the Lenders, and
Credit Suisse, Cayman Islands Branch, as Administrative Agent, Collateral Agent,
Issuing Lender, and Swingline Lender.

          WHEREAS, the Borrower has requested that the Required Lenders agree to
amend certain provisions of the Credit Agreement, and the Required Lenders have
agreed, subject to the terms and conditions hereinafter set forth to such
amendments.

          Accordingly, in consideration of the premises and for other good and
valuable consideration, the sufficiency and receipt of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:

          SECTION 1. Defined Terms. Capitalized terms used but not defined
herein shall be used herein as defined in the Credit Agreement as modified
hereby.

          SECTION 2. Amendments. As of the Amendment Effective Date (as defined
below):

          (a) The following definitions are added to Section 1.01 of the Credit
Agreement:

     (i) “‘Existing Hedging Agreement’ means, collectively, the two interest
rate swap agreements, each dated May 16, 2007 between the Borrower and Wachovia
Bank, N.A. and Credit Suisse International, and each having a notional amount of
$30 million and expiring on April 30, 2010.”

     (ii) “‘Liquidity’ means, as of the last day of the end of an applicable
Fiscal Year, the sum of (1) the aggregate amount of cash and cash equivalents of
the Borrower and the Guarantors that would not appear as “restricted” on a
consolidated balance sheet of the Parent Guarantor as of such date plus (2) if
no Default or Event of Default has occurred and is continuing, the entire unused
available balance of the total Revolving Credit Commitments (but not to exceed
$5,000,000) then in effect.”

          (b) The definition of “Applicable Commitment Fee Rate” in Section 1.01
of the Credit Agreement is deleted in its entirety and replaced with the
following:

--------------------------------------------------------------------------------

          “‘Applicable Commitment Fee Rate’ means 1.00% per annum.”

          (c) The definition of “Applicable Margin” in Section 1.01 of the
Credit Agreement is deleted in its entirety and replaced with the following:

“‘Applicable Margin’ means: (a) with respect to any ABR Loan, 6.50% per annum;
and (b) with respect to any Eurodollar Loan, 7.50% per annum. The Applicable
Margin for the Incremental Loans of any Series shall be determined at the time
such Series of Loans is established pursuant to Section 2.01(c); and (i) if the
Applicable Margin for Incremental Facility Term Loans of any Series would
otherwise be more than 25 basis points higher than the Applicable Margin for
Term Loans, then the Applicable Margin for Term Loans shall be automatically
increased to a rate per annum equal to 25 basis points less than the Applicable
Margin for such Series of Incremental Facility Term Loans from and after the
earlier of the initial date of borrowing of such Incremental Facility Term Loans
or the date that the related Incremental Facility Term Loan Commitments are
established and (ii) if the Applicable Margin for Incremental Revolving Credit
Loans of any Series would otherwise be more than 25 basis points higher than the
Applicable Margin for Revolving Credit Loans, then the Applicable Margin for
Revolving Credit Loans shall be automatically increased to a rate per annum
equal to 25 basis points less than the Applicable Margin for such Series of
Incremental Facility Revolving Credit Loans from and after the date that the
related Incremental Facility Revolving Credit Commitments are established.”

          (d) The definition of “Consolidated Interest Expense” in Section 1.01
of the Credit Agreement is deleted in its entirety and replaced with the
following:

“‘Consolidated Interest Expense’ means, for any period, interest, whether
expensed or capitalized, in respect of Indebtedness of any member of the
Financial Test Group outstanding during such period; provided that Consolidated
Interest Expense shall (i) exclude the write-off of deferred financing charges
as a result of the Transactions and the amortization of deferred financing
charges arising from the Transactions and (ii) exclude any amounts paid or
accrued by the Borrower under the Existing Hedging Agreement (provided that this
clause (ii) shall only become effective beginning with the Test Period in the
first fiscal quarter of the 2010 Fiscal Year) and (iii) otherwise be calculated
after giving effect to any Hedging Agreements other than the Existing Hedging
Agreement (including associated costs), but excluding in any case unrealized
gains and losses with respect to Hedging Agreements.”

          (e) The definition of “Consolidated EBITDA” in Section 1.01 of the
Credit Agreement is amended by adding the phrase “(without giving effect to
clause (ii) of the proviso set forth in such definition)” immediately after the
phrase “Consolidated Interest Expense” therein. 

2

--------------------------------------------------------------------------------

          (f) The table in Section 7.09(a) of the Credit Agreement setting forth
the permitted Consolidated Leverage Ratio levels is deleted in its entirety and
replaced with the following:

Period  Ratio 2009 Fiscal Year    4.75 to 1.00 2010 Fiscal Year  4.00 to 1.00
First Fiscal Quarter of 2011 Fiscal Year    3.75 to 1.00 Second Fiscal Quarter
of 2011 Fiscal Year    3.50 to 1.00 Third Fiscal Quarter of 2011 Fiscal Year   
3.25 to 1.00 Fourth Fiscal Quarter of 2011 Fiscal Year  3.00 to 1.00 2012 Fiscal
Year    2.50 to 1.00 2013 Fiscal Year and thereafter  2.00 to 1.00


          (g) The table in Section 7.09(b) of the Credit Agreement setting forth
the permitted Consolidated Interest Coverage Ratio levels is deleted in its
entirety and replaced with the following:

Period  Ratio  2009 Fiscal Year    2.50 to 1.00 First Fiscal Quarter of 2010
Fiscal Year  2.00 to 1.00 Second Fiscal Quarter of 2010 Fiscal Year    2.00 to
1.00 Third Fiscal Quarter of 2010 Fiscal Year  2.20 to 1.00 Fourth Fiscal
Quarter of 2010 Fiscal Year    2.35 to 1.00 First Fiscal Quarter of 2011 Fiscal
Year    2.75 to 1.00 Second Fiscal Quarter of 2011 Fiscal Year    2.75 to 1.00
Third Fiscal Quarter of 2011 Fiscal Year  2.95 to 1.00 Fourth Fiscal Quarter of
2011 Fiscal Year    3.15 to 1.00 2012 Fiscal Year  3.75 to 1.00 2013 Fiscal Year
and thereafter    4.50 to 1.00


          (h) Section 7.09(c) of the Credit Agreement is deleted in its entirety
and replaced with the following:

3

--------------------------------------------------------------------------------

“(c) Capital Expenditures. The Parent Guarantor will not permit the aggregate
amount of Capital Expenditures by the Parent Guarantor and its Included
Subsidiaries to exceed the following respective amounts for the following
respective periods:

Period  Amount  2009 Fiscal Year    $17,500,000  2010 and 2011 Fiscal Year 
$10,000,000  2012 Fiscal Year and each Fiscal    $20,000,000  Year thereafter   
 


Notwithstanding the foregoing, (i) if the aggregate amount of Capital
Expenditures for any Fiscal Year shall be less than the amount permitted by the
table above to be made in such Fiscal Year, then 50% of the shortfall shall be
added to the amount of Capital Expenditures permitted for the immediately
succeeding (but not any other) Fiscal Year (hereinafter, a “Carry-forward”)
(provided that no Carry-forward shall be permitted from the 2009 Fiscal Year to
the 2010 Fiscal Year); (ii) if, as of the Test Period ending on the last day of
the 2010 Fiscal Year, (x) the Consolidated Leverage Ratio does not exceed 3.25
to 1.00 and (y) Liquidity is at least $10,000,000, the aggregate amount of
Capital Expenditures permitted for such Fiscal Year shall be increased by
$3,000,000; and (iii) if, as of the Test Period ending on the last day of the
2011 Fiscal Year, (x) the Consolidated Leverage Ratio does not exceed 2.50 to
1.00 and (y) Liquidity is at least $10,000,000, the aggregate amount of Capital
Expenditures permitted for such Fiscal Year shall be increased by $5,000,000.
For purposes of the foregoing, the amount of Capital Expenditures made during
any Fiscal Year shall be deemed to have been made first from the amount
permitted by the table above to be made in such Fiscal Year, next from any
increased amount referred to in clauses (ii) and (iii) above and last from any
Carry-forward.”

          SECTION 3. Representations and Warranties. Each of the Borrower and
the Parent Guarantor hereby represents and warrants to the undersigned Lenders
that, after giving effect to the amendments herein, (a) the representations and
warranties of the Borrower and the Parent Guarantor set forth in the Credit
Agreement, and of each Obligor in each of the other Loan Documents to which it
is a party, are true and correct in all material respects on and as of the date
hereof (except to the extent that any such representation or warranty expressly
relates to an earlier date), with each reference therein to the Credit Agreement
being deemed for purposes hereof to be a reference to the Credit Agreement as
modified hereby and (b) no Default has occurred and is continuing.

          SECTION 4. Conditions to Effectiveness. The amendments set forth in
Section 2 hereof shall become effective when, and only when, and as of the date
(the “Amendment Effective Date”) on which the Administrative Agent shall have
received:

4

--------------------------------------------------------------------------------

     (a) counterparts of this Amendment Agreement executed by the Borrower, each
of the Guarantors, and the Required Lenders;

     (b) payment of fees and expenses of the Administrative Agent set forth in
the Amendment No. 4 to Credit Agreement Fee Letter, dated April 6, 2009, between
the Administrative Agent and the Borrower (including the reasonable and accrued
fees of counsel to the Administrative Agent);

     (c) payment of fees and expenses of Wachovia Capital Markets, LLC set forth
in the Fourth Amendment Engagement Letter, dated April 2, 2009, between Wachovia
Capital Markets, LLC and the Borrower;

     (d) payment of an amendment fee for the account of each Lender that has
approved this Amendment Agreement equal to 1.00% of such Lender’s aggregate
outstanding Revolving Credit Commitments and Term Loans as of the date hereof
(prior to giving effect to the Revolving Credit Commitment reduction and the
Term Loan prepayment described in Section 5 herein);

     (e) a favorable opinion of (i) Cahill Gordon & Reindel LLP, special New
York counsel to the Borrower and the Parent Guarantor and (ii) Kilpatrick
Stockton, LLP, special North Carolina counsel to the Borrower and the Parent
Guarantor, in each case, dated the Amendment Effective Date and in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters (including without limitation the enforceability of this Amendment
Agreement and the Credit Agreement as amended hereby and the valid organization,
good standing and due authorization of the Borrower and the Parent Guarantor) as
the Administrative Agent shall reasonably request;

     (f) (i) a certificate, signed by the Secretary or Assistant Secretary of
the Borrower and dated the Amendment Effective Date, evidencing the
organization, existence and good standing of the Borrower, the authorization of
this Amendment Agreement and any other legal matters relating to the Borrower or
this Amendment Agreement as the Administrative Agent may reasonably request, all
in form and substance reasonably satisfactory to the Administrative Agent; and
(ii) a certificate, signed by the Secretary or Assistant Secretary of the Parent
Guarantor and dated the Amendment Effective Date, evidencing the organization,
existence and good standing of the Parent Guarantor, the authorization of this
Amendment Agreement and any other legal matters relating to the Parent Guarantor
or this Amendment Agreement as the Administrative Agent may reasonably request,
all in form and substance reasonably satisfactory to the Administrative Agent;
and

     (g) (i) a certificate, signed by a duly authorized officer of the Borrower
and dated the Amendment Effective Date, in respect of the matters set forth in
Section 3 above, in form and substance reasonably satisfactory to the
Administrative Agent; and (ii) a certificate, signed by a duly authorized
officer of the Parent Guarantor and dated the Amendment Effective Date, in
respect of the matters set forth in Section 3 above, in form and substance
reasonably satisfactory to the Administrative Agent; provided that, this
Amendment Agreement shall not become effective unless the Borrower shall have
prepaid the Term Loans as described in Section 5 herein.

5

--------------------------------------------------------------------------------

          SECTION 5. Reduction of Revolving Credit Commitment; Prepayment of
Term Loans. On the Amendment Effective Date, (a) the aggregate Revolving Credit
Commitment under the Credit Agreement shall be reduced to $25,000,000, such
reduction to be made ratably among the Revolving Credit Lenders; and (b) the
Borrower shall prepay, in accordance with the terms of the Credit Agreement, the
Term Loans in an aggregate principal amount of $20,000,000, plus accrued
interest and any payments required by Section 2.15 of the Credit Agreement. This
Section 5 shall constitute notice under Section 2.08 of the Credit Agreement to
so reduce the Revolving Credit Commitment and Section 2.10 of the Credit
Agreement to so prepay the Term Loans (it being understood that the
Administrative Agent and the Lenders party hereto hereby waive the requirements
thereunder that the Borrower provide certain prior notice of such reduction or
prepayment).

          SECTION 6. Reference to and Effect on the Financing Documents.

          (a) On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as modified hereby.

          (b) The Credit Agreement and each of the other Loan Documents, as
specifically modified by this Amendment Agreement, are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.

          (c) The execution, delivery and effectiveness of this Amendment
Agreement shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Credit Agreement or the other Loan Documents,
nor constitute a waiver of any provision of the Credit Agreement or the other
Loan Documents.

          SECTION 7. Affirmation of Guarantors. Each Guarantor signatory hereto
hereby consents to the amendments to the Credit Agreement effected hereby, and
hereby confirms and agrees that, notwithstanding the effectiveness of the
amendments set forth in Section 2 hereof, the obligations of such Guarantor
contained in Article III of the Credit Agreement or in any other Loan Documents
to which it is a party are, and shall remain, in full force and effect and are
hereby ratified and confirmed in all respects, except that, on and after the
effectiveness of such amendments, each reference in Article III of the Credit
Agreement and in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import shall mean and be a reference to
the Credit Agreement as modified by this Amendment Agreement.

          SECTION 8. GOVERNING LAW. THIS AMENDMENT AGREEMENT SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

6

--------------------------------------------------------------------------------

          SECTION 9. Execution in Counterparts. This Amendment Agreement may be
executed by one or more of the parties to this Amendment Agreement on any number
of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Amendment
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement
to be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

KRISPY KREME DOUGHNUT CORPORATION    By: /s/ Douglas R. Muir        Name:
Douglas R. Muir         Title: Chief Financial Officer      GUARANTORS:     
KRISPY KREME DOUGHNUTS, INC.    GOLDEN GATE DOUGHNUTS, LLC                 By: 
  KRISPY KREME DOUGHNUT CORPORATION,    as authorized Manager      PANHANDLE
DOUGHNUTS, LLC                 By:  KRISPY KREME MANAGEMENT I, LLC,    an
authorized Manager                 By:  KRISPY KREME MANAGEMENT II, LLC,    an
authorized Manager                 By:  KRISPY KREME DOUGHNUT CORPORATION,    as
authorized Member of Krispy Kreme Management I,    LLC and Krispy Kreme
Management II, LLC    NORTH TEXAS DOUGHNUTS, L.P.                 By:  KRISPY
KREME DOUGHNUT CORPORATION,    its General Partner    KK CANADA HOLDINGS, INC. 
  KRISPY KREME MANAGEMENT I, LLC                 By:  KRISPY KREME DOUGHNUT
CORPORATION,    as authorized Member 


--------------------------------------------------------------------------------


KRISPY KREME MANAGEMENT II, LLC                 By:    KRISPY KREME DOUGHNUT
CORPORATION,    as authorized Member    KRISPY KREME MANAGEMENT III, LLC   
             By:    KRISPY KREME DOUGHNUT CORPORATION,      as authorized
Member      SOUTHERN DOUGHNUTS, LLC                 By:    KRISPY KREME
MANAGEMENT I, LLC,    as authorized Manager                 By:    KRISPY KREME
DOUGHNUT CORPORATION,    as authorized Member    SOUTHWEST DOUGHNUTS, LLC   
             By:    KRISPY KREME MANAGEMENT I, LLC,    as authorized Manager   
             By:    KRISPY KREME DOUGHNUT CORPORATION,    as authorized Member 
  NORTHEAST DOUGHNUTS, LLC                 By:    KRISPY KREME MANAGEMENT I,
LLC,    as authorized Manager                 By:    KRISPY KREME DOUGHNUT
CORPORATION,    as authorized Member      By: /s/ Douglas R. Muir  Name: Douglas
R. Muir  Title: Authorized Officer    KRISPY KREME CANADA, INC.    By: /s/
Douglas R. Muir  Name: Douglas R. Muir Title: Vice President 


--------------------------------------------------------------------------------


HDN DEVELOPMENT CORPORATION      By: /s/ Darryl R. Marsch  Name:  Darryl R.
Marsch  Title:  Vice President 


--------------------------------------------------------------------------------


LENDERS    Consent of Required Lenders Received 


--------------------------------------------------------------------------------